                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON

ROBERT L. BARCLIFF,

                Movant,

v.                                  Civil No. 2:16-cv-05676
                                 Criminal No. 2:14-cr-00003-1

UNITED STATES OF AMERICA,

                Respondent.


                   MEMORANDUM OPINION AND ORDER


          Pending is the movant’s Emergency Motion to Correct

Sentence Under 28 U.S.C. § 2255, filed on June 23, 2016, and the

movant’s Supplemental Motion to Correct Sentence Under 28 U.S.C.

§ 2255, filed August 1, 2016, each filed by his counsel, then-

Federal Public Defender Christian M. Capece.


          This action was previously referred to the Honorable

Omar J. Aboulhosn, United States Magistrate Judge, for

submission to the court of his Proposed Findings and

Recommendation (“PF&R”) for disposition pursuant to 28 U.S.C. §

636(b)(1)(B).   On July 31, 2019, the magistrate judge entered

his PF&R (ECF # 48), and Amended PF&R (ECF # 49), recommending

that the motion be denied, and that the civil action be

dismissed from the court’s docket.   The movant filed objections

on August 8, 2019, to which the United States did not reply.
          Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or

recommendations to which objection is made.’”   Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (emphasis in original) (quoting 28 U.S.C. 636(b)(1)).


          The movant raises a sole objection, objecting to the

magistrate judge’s finding that Hobbs Act robbery is a “crime of

violence” for purposes of 18 U.S.C. § 924(c).   However, the

movant states that he “recognizes that this Court is currently

bound by the Fourth Circuit’s decision in United States v.

Mathis, [932] F.3d [242], 2019 WL 3437626 (4th Cir. 2019), to

find that Hobbs Act robbery is a crime of violence under the

force clause. . . . [but] makes this objection to preserve the

issue for further review.”   Obj. at 1-2.   The court agrees with

the magistrate judge, and indeed the movant, that Mathis is

controlling and that Hobbs Act Robbery constitutes a crime of

violence thereunder.   The movant’s sole objection is overruled.




                                 2
           The court, accordingly, ORDERS as follows:


  1. That the movant’s objection to the PF&R be, and it hereby

     is, overruled;


  2. That the magistrate judge’s Proposed Findings and

     Recommendation be, and hereby are, adopted and incorporated

     in full;


  3. That movant’s motion to vacate, set aside, or correct

     sentence under 28 U.S.C. § 2255 be, and hereby is, denied;

     and


  4. This case be, and hereby is, dismissed from the docket of

     the court.


           The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record, any

unrepresented parties, and the United States Magistrate Judge.


                                     Enter:   August 29, 2019




                                 3
